Title: To Thomas Jefferson from Nathaniel Barrett, 6 March 1789
From: Barrett, Nathaniel
To: Jefferson, Thomas



Sir
New York 6th Mar. 1789

One Object of considerable Consequence in the new Constitution of Government, being the Appointment of Consuls for the different States of Europe, it is presumed that it will be acted upon very soon after the formation of the Congress.
It has been proposed to me by many of my friends of that Body, to offer myself as a Candidate, either for the general Appointment or for the district of Normandy. But as the nomination of these Officers rests with General Washington, with whom I have no personal Acquaintance, I would ask the favour of a particular Letter to him from you, and the Marquis de La Fayette, (if consistent with your Ideas of propriety) on the subject. I take this Liberty Sir from a Consciousness that you are thoroughly acquainted with my Conduct in france, and that if such Appointment would not be perfectly agreable to you, I would not on any Consideration have it take place.
As I may very probably leave this Country before your Answer  can reach America, I will thank you to inclose the Letter you may write to the General (if you think proper to write at all) to Colo. Wadsworth who is my particular Friend.
There are as yet but 18 members of the lower and 8 of the upper house collected. The poll for Jerseys not closed and no Time fixed for it.
The Assembly of this State up, without a choice of Senators.
The General is unanimously chosen. Mr. Adams by a majority tho’ the votes are not counted.
My sincerest respects wait on the Marquis. My Compliments to Mr. Short.
I have the honor to be very respectfully Sir Your most obd & very huml Servt.,

Nat Barrett

